 In the Matter of TAMIAMI TRAIL TOURS, INC.andBROTHERHOOD OFRAILROAD TRAINMEN!Case` No. 10-R-1,512.,'=Decided October 1I, 1945Mr. A. Pickens Coles,of Tampa, Fla., for the Company.Mr. W. E. Daniel,of Tampa, Fla:, for the BRT..Mr. W. O. Frazier, ofMiami, Fla., for the, Amalgamated.Mr. Benj. E. Cook,of counsel to,the Board. , ,DECISIONANDDIRECTION OF ELECTIONSTATEMENT,OFTIIECASE.Upon a petition duly filed by Brotherhood of Railroad Trainmen,herein called the BRT, alleging that a question affecting commercehad arisen concerning the representation of employees of ,TamlalniTrail Tours, Inc., herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Dan,M. Byrd, Jr., Trial Examiner.The hearing washeld at Tampa, Florida, on July 3, 1945. The Company, the Amal-gamated Association of Street, Electric Railway & Motor Coach,Em-.ployees of America, AFL, herein called Amalgamated, and the BRTappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial, Examiner's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file,briefs with the'Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF, FACT1.THE BUSINESS OF TIIE COMPANYTamiami Trail Tours, Inc., is a Florida corporation, and is engagedin the transportation of passengers and freight in the States of Flor-ida,Georgia, and Alabama.During the year 1944, the Company's64 N L R B,No 21100 TAMIAMI TRAIL TOURS, INC.101gross earnings aggregated approximately $1,500,000, approximately60 percent of which was attributable solely to revenue obtained fromtransportation of passengers and freight across State lines.We find that the Company is engaged in commerce within themeaning of the'National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDBrotherhood of Railroad Trainmen is an unaffiliated labor, organ-ization admitting to membership employees of the, Company.Amalgamated Association of Street, Electric Railway'and MotorCoach Employees of America, affiliated with the American Federation-of Labor, is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 11, 1945, the BRT, by letter addressed to the Company,requested recognition as 'the exclusive bargaining representative ofits bus operators.The Company refused to accord recognition untiland unless the BRT is certified by the Board in an appropriate unit.Under successive collective bargaining contracts with the Compar y,the Amalgamated has represented its bus operators since August 1942.The last contract, entered into on August 25, 1944, was automaticallyrenewable unless notice of a desire to negotiate a new contract be givenby either party 30 days prior to April 30, 1945, the expiration date.On March 26, 1945, the Amalgamated notified the Company by letterof its desire to modify the.existing contiact.Thereafter,-on or aboutMay 1, 1945, the Amalgamated submitted proposed changes to theCompany; but at the time of the hearing, no agreement had beenreached between the Amalgamated and the Company.The Amal-gamated contends that the 1944 agreement constitutes a bar to thisproceeding.,By requesting modification and submitting proposed changes inthe contract of August 25, 1944, the Amalgamated evinced a desire toterminate the contract as of its original expiration date, April 30, 1945,thereby causing the automatic renewal clause contained therein tobecome inoperative.Consequently, the 1944 contract was not auto-matically renewed, and inasmuch as.iio new agreement was executedprior to presentation of the BRT's claim to representation, we find'that there exists no contractual bar to a present determination of repre-sentatives1SeeMatterof Goetz Ice Company,61 N. L.R B 761 102 -DECISIONS OF NATIONAL LABOR` RELATIONS BOARDA statement of a, Board. agent', -introduced into evidence at,the hear-ing, , indicates that the BRT represents a substantial , number of,employees in the unit hereinafter, found appropriate.?The Amalgamated offered,to prove that. the . BRT ;obtained itsmembership cards through coercion.- ;,This offer was denied by the'TrialExaminer.We have frequently held'that the authenticity ofcards submitted for the 'purpose of showing the interest of a labor,organization in a proceeding before the Board is not a subject matterfor challenge by the other'parties` thereto since the' a'rds'are submittedonly.in order to satisfy the Board's;o'%vn administrative requirements.It is clear that the best method by which to 'determine_'the desire ofemployees is' to conduct elections ;by' secret ballot.We"therefore'affirm the Trial Examiner's ruling.'-We find that a question affecting commerce has arisen, concerning the'representation of employees of the Company, within the meaning of,Section 9 (c)' and Section 2'(6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, iii substantial accord with a stipulation Of 'the parties,that all motor coach operators of the Company, excluding dispatchersand all or any other supervisory employees with authority to hire,promote, discharge, discipline 'or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute' a unitappropriate for the-purposes-,of collective bargaining within the mean-ing, of Section 9 (b) 'of the Act.V.THE DETERMINATIONOF REPRESENTATIVES 'We shall direct,that the question concerning representation whiclihas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were'eniployed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions ' set forth in the'.'Direction.'`The Amalgamated requested that the ballot be conducted by mail;the BRT opposed this request and'the Companyofferedno objection.Inasmuchas the'RegionalDirector is authorized' to' conduct'electionsin such- -manner' as, he deems advisable ' and expedient, under the cir-cumstances presented; we'shall leave the deteriniliatior of the methods,sThe Field Examiner reportedthat the BRT submitted48 application cards, all of whichbore the namesof employeeson the Company's pay roll of June 4, 1945; the cards weredated in April and May, 1945;there were 4 undated cardsThere, are 49 employees in thealleged appropriate unit.The Amalgamated relies upon its contract with the Companyto support its interest in the present proceeding '8SeeMatter of Rubin E. Rappeport, Sigmund Rappeport and Milton Rappeport,Co.partners d/b/a R.E Rappeport tSons,at al.,62,N. L. R. B. 1118.' TAMIAMI TRAIL TOURS, INC.103to be employed in the conduct of the instant election to the RegionalDirector's discre'tion.4DIRECTION OF ELECTIONBy virtue of and,.pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National `LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby°DIRECTED that, as part of the investigation to ascer't in. representa-tives for the purposes of collective bargainingwithTamiami Trail'Tours, Inc., Tampa,Florida, an,election by secret`ballot shall beconducted as early as possible,but not later than thirty(30) "daysfrom the date of this'Direction,under the direction and supervisionof the Regional Director for the Tenth Region; acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said'Rules and Regulations,among,the employees in the,unit found 'appropriate in Section IV, above,who were employed during,the pay-roll period immediately precedingthe date of this Direction,including employees who did' not workduring the said pay-roll period because they were ill or on vacationor temporarily,laid off, and including employees in the armed forcesof the United Stateswho present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and,have not been rehired or reinstated prior to the date ofthe election,,to determine whether they desire to be represented byBrotherhood of Railroad Trainmen,an unaffiliated labor organization,or by Amalgamated Association of Street,Electric Railway and MotorCoach Employees of America;affiliated with the American Federationpf Labor, for the purposes of collective'bargaining, or by neither.SeeMatte)of Albers Super Markets, Inc,61 N. L R B 1101.